DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered. Claims 16-23 and 26-30 remain pending.
Applicant’s arguments, see Remarks, with respect to claims 16-23 and 26-30 have been fully considered and are persuasive. The 35 USC 102 and 35 USC 103 rejections over Kawasaki et al. (US 2018/0013169), Mao et al. (US 2005/0013169), and Cheng et al. (US 2017/0283265) have been withdrawn. However, a new rejection(s) is/are made as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 16 already recites the matrix material is carbon.  Applicant may cancel the 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-23, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2014/0242455) in view of Yu et al. (US 2014/0315089).
The rejection is prefaced with an interpretation of the claim 16. In lines 18-19, claims 16 recites wherein the composite particles comprise silicon-based domains in a matrix material, which is carbon, and graphite. Due to the comma after carbon, the matrix material is interpreted to be carbon and not carbon plus graphite. In other words, the matrix material is not interpreted as carbon and graphite. Examiner believes this to be case based on Applicant’s electrode preparation, where a mixture of graphite and the negative electrode active material is made (published specification para 0076).
Regarding claim 16, 17, 21, 26, 27, 29, and 30, Ryu teaches a Si/C composite anode active material and lithium secondary battery comprising:
a cathode including Lix(NiaCobMnc)O2 (para 0083); and
a negative electrode (para 0072-0073).
More specifically, the negative electrode comprises Si/C composite particles (Fig. 3 and 4), wherein the composite comprise silicon based domains in the matrix, which is carbon. The Si/C composite further includes graphite (para 0107). The graphite being mixed together with the Si/C composite is therefore not embedded in the carbon matrix. Based on Ryu’s method of 
Ryu does not expressly teach a nickel in the positive active material is 0.48 ≤ x < 0.95 and y + z ≥ 0.09.
Yu, directed to a positive active material, teaches LiaNixCoyMnzO2 (abstract), more specifically, LiNi0.6Co0.2Mn0.2O2 for example (para 0082) and where the negative active material may be a Si-C composite (para 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a “nickel-rich” lithium composite oxide, where this nickel-rich active material may realize a high charge and discharge and high-rate output characteristics (para 0031).
Regarding claim 18, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, Ryu teaches a carbon matrix (abstract).
Regarding claim 19, Ryu teaches a particle diameter of the Si/C composite, which contains the silicon, to be 50 nm to 1 µm, which overlaps Applicant’s claimed range of d50 of 200 nm or less and a d90 of 1 µm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited silicon domain particle size because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 20, Ryu teaches oxide removal (Fig. 1, step iii), interpreted as the composite particles containing less than 3 wt.% oxygen.
Regarding claim 22, the silicon is interpreted as containing less than 1 wt.% of elements other than silicon and oxygen based on a recitation of Si/C.
 Regarding claim 23, Ryu teaches a particle diameter of the Si/C composite to be 10 nm to 100 µm, which overlaps Applicant’s claimed range of 1-20 µm. See MPEP 2144.05.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2014/0242455) in view of Yu et al. (US 2014/0315089) as applied to claim 16 above, and further in view of Zhong et al. (Electrochimica Acta 212 (216) 343-351).
Regarding claim 28, Ryu teaches does not expressly teach x > 0.70 and y < 0.03 and 0.02 ≤ n ≤ 0.11.
Zhong, directed to a positive electrode active material, teaches LiNi0.8CoxMn0.2-xO2, x =

It would have been obvious to one of ordinary skill in the art before the effective filing date to use a nickel rich positive electrode material being a promising positive electrode material or high energy density LIBs due to its high potential capacity (Introduction) similar to Yu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Morita et al. (US 2006/0068287) teaches silicon clusters (domains) in a carbon matrix with conductive agents including graphite.

    PNG
    media_image1.png
    625
    786
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723